Citation Nr: 0028367	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  98-12 167A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Evaluation of residuals of a left knee injury, rated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel



INTRODUCTION

The veteran served on active duty from March 1977 to June 
1994, with an additional period of active service lasting 2 
years, 9 months and 7 days.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDING OF FACT

The medical evidence shows that the veteran consistently has 
had to wear a left knee brace for stability, and the 
objective testing shows anterior cruciate ligament 
instability.  Moreover, there is evidence of additional 
functional loss due to degenerative arthritis.


CONCLUSION OF LAW

Residuals of a left knee injury are appropriately rated a 
combined 30 percent disabling effective from the date of 
claim, July 1, 1994.  38 U.S.C.A. §§ 1155, 5107(b) (West 
1991); 38 C.F.R. Part 4, Diagnostic Codes 5010, 5257 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  In addition, the facts 
relevant to this claim have been properly developed and the 
statutory obligation of VA to assist the veteran in the 
development of his claim has been satisfied.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Because the veteran has perfected an appeal as to the 
assignment of the initial rating following the award of 
service connection, the Board is required to evaluate all the 
evidence of record reflecting the period of time between the 
effective date of the initial grant of service connection 
until the present.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The service medical records show that the veteran sustained a 
left knee injury in October 1977 that resulted in marked 
effusion.  He underwent an orthopedic examination for a 
possible torn meniscus.  He continued to have left knee 
swelling and pain on motion.  In May 1978, he was treated for 
left knee pain and swelling.  The diagnosis was chronic 
strain versus chondromalacia of the left knee.  

On a VA examination in August 1994, history was recorded that 
he tore a ligament in his left knee during active service.  
He complained of constant left knee aching.  The examination 
revealed pain in the left medial collateral ligament.  
Chronic strain of the medial collateral ligament of the left 
knee was diagnosed.  

VA outpatient treatment records show, in November 1996, that 
the veteran complained of throbbing left knee pain and was 
wearing an elastic left knee support.  There was fullness and 
swelling over the anterior left knee.  Flexion to 60 degrees 
elicited pain.  Pain accompanied left patellar movement, 
especially over the large patellar tendon.  There was 
tenderness over the lateral collateral supports of the left 
knee.  There was no functional instability, with both 
Drawer's and McMurray's tests negative.  Sprain and anterior 
cruciate strain of the left knee was assessed.  Later in 
November 1996, left knee swelling over the previous 2-3 
weeks, first noticed when he was mowing his lawn, was 
recorded.  He was wearing a left knee brace.  There was no 
abnormal mobility.  There was a cyst palpable in the left 
popliteal space with a firm nodule on the medial aspect of 
the cyst.  The left knee was palpably warmer than the right 
knee.  X-ray examination of the left knee in February 1997 
showed some diffuse mild degenerative changes, with 
flattening of both the medial and lateral femoral condyles.  
There were some irregular appearing objects in the medial 
compartment, which possibly were loose bodies, but this was 
doubted.  A physical examination showed that he walked 
without a limp.  The left knee showed effusion.  He appeared 
to have a Baker's cyst.  There was positive lateral joint 
line tenderness but no real medial joint line tenderness.  He 
extended the left knee fully and flexed to about 130 degrees 
with a little bit of pain.  There was definite crepitance on 
ranging the knee.  A patella inhibition test and Lockman test 
were negative, respectively.  He was stable to varus and 
valgus stress.  A little bit of pain was elicited on 
McMurray's testing.  He was to be tested for a meniscal 
lesion.  It reportedly was possible that his left knee 
problem was due to post-traumatic degenerative changes.  
Magnetic resonance imaging of the left knee reported in March 
1997 showed a degenerative tear of the lateral meniscus and 
possible loose bodies.  

VA hospital records show that the veteran underwent a left 
knee arthroscopy in March 1997.  There was small effusion a 
positive medial joint line tenderness.  His employment as a 
lead clerk at a VA nursing home was noted.  He reportedly 
tolerated the procedure well.  He had surgical removal of 
tethered loose bodies and a partial lateral meniscectomy.  

On a VA examination in May 1998, the veteran complained of 
having had pain and locking of the left knee for many years 
since an inservice injury.  During the March 1997 surgery, an 
anterior cruciate ligament tear of the left knee reportedly 
was diagnosed.  His chief complaints were left knee pain and 
the need to wear a brace for anterior cruciate ligament 
instability.  Left knee flexion was to 130 degrees.  
Extension was to 0 degrees.  There was an increase in the 
anterior drawer sign on the left knee compared to the right.  
He squatted with difficulty to 110 degrees of flexion of the 
left knee.  He had good heel and toe rising.  There was 
atrophy of the left quadriceps.  There was no fluid or 
lateral instability.  There was no subpatellar crepitus.  X-
ray examination revealed no gross loss of articular cartilage 
but coarsening of the articular margins of the medial 
compartment of the left knee thought to be those of very 
early degenerative joint disease changes also seen in the 
patellofemoral joint.  There was a linear area of 
calcification approximately one centimeter in length 
posterior to the knee joint that might well have been in the 
popliteal artery suggesting vascular calcification.  There 
was a density suggestive of an intracapsular effusion that 
may have been the cause of non-reduction of the joint space.  
The impression was degenerative disease in the medial 
compartment of the left knee joint and also in the 
patellofemoral region.  The final diagnoses were 
insufficiency of the anterior cruciate ligament of the left 
knee and capsulitis with probable early arthritis of the left 
knee.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (1999).  The Court 
has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40 (1999), which requires VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

According to the regulations, arthritis due to trauma, 
substantiated by X-ray findings, shall be rated as 
degenerative arthritis.  38 C.F.R. §4.71a, Code 5010. 
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriated diagnostic codes for the specific joint or 
joints involved.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion.  These 10 percent 
evaluations are combined, not added, under diagnostic code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is X- ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups and there are occasional incapacitating 
exacerbations.  38 C.F.R. 4.71a, Code 5003. 

According to the regulations, a 20 percent rating under 
Diagnostic Code 5257 contemplates moderate impairment of the 
knee with recurrent subluxation or lateral instability.  A 30 
percent rating requires severe impairment.  38 C.F.R. 
§ 4.71a, Code 5257.  

The medical evidence shows that the veteran consistently has 
had to wear a left knee brace for stability.  The objective 
testing shows anterior cruciate ligament instability.  This 
need to wear a left knee brace is consistent with moderate 
knee impairment under Code 5257.  There are no other signs of 
left knee instability.  There is no lateral instability or 
subpatellar crepitus.  The overall function of the left knee, 
to include range of motion and squatting capacity, shows that 
severe impairment under Code 5257 is not present.  

Under DC 5258, an evaluation of 20 percent is assigned where 
the semilunar cartilage is dislocated, with frequent episodes 
of locking, pain, and effusion.  Under DC 5259, a 10 percent 
evaluation is assigned for removal of the semilunar 
cartilage, symptomatic.  Limitations of flexion under DC 5260 
are assigned a 10 percent evaluation when flexion is limited 
to 45 degrees; and a 20 percent evaluation when flexion is 
limited to 30 degrees.  A 30 percent evaluation is assigned 
under this code when flexion is limited to 15 degrees.  
Limitations of extension under DC 5261 are assigned a 10 
percent evaluation when extension is limited to 10 degrees; 
and a 20 percent evaluation when extension is limited to 15 
degrees.  A 30 percent evaluation is assigned under this code 
when extension is limited to 20 degrees.  The motion of the 
knee is considered full where extension is to 0 degrees and 
flexion is to 140 degrees.  38 C.F.R. § 4.71, Plate II 
(1999).  

X-ray examinations of the left knee since February 1997 show 
that degenerative changes are present that indicate post-
traumatic arthritis.  This disability is rated on the basis 
of limitation of motion.  Full and free range of motion of 
the left knee would be from 0 degrees of extension to 140 
degrees of flexion.  Any demonstrated limitation of motion, 
including that due to pain, could be separately compensable.  
While limitation of motion of the left knee has not met the 
criteria of a 10 percent rating under either Code 5260 or 
Code 5261, it is limited, in flexion, to 130 degrees with 
associated symptoms of painful movement.  Such limitation has 
been shown since 1996, and pain on motion has been shown 
since 1994.  Under Diagnostic Code 5010, with due 
consideration of the provisions of 38 C.F.R. §§ 4.40, 4.45, 
and 4.56, and the holding in the DeLuca case, the Board finds 
that a separate 10 percent rating is assignable for limited 
motion of the left knee with satisfactory evidence of painful 
motion.

In Esteban v. Brown, 6 Vet. App. 259 (1994) the Court held 
that the Board must consider the veteran's scars separately.  
Thus, in addition to considering whether an increased 
evaluation is warranted for the service-connected left knee 
disability, the Board will also analyze whether a compensable 
evaluation is warranted for any surgical scar of the left 
knee, under Diagnostic Codes 7803, 7804, and 7805.  The 
Schedule stipulates at Diagnostic Codes 7803 and 7804 that a 
scar can be rated as compensable only if it is "poorly 
nourished, with repeated ulceration," or if it is "tender and 
painful on objective demonstration."  At Diagnostic Code 
7805, the Schedule directs that "limitation of function" is 
rated according to the part of the body which is affected.  
The veteran has not alleged, and the medical evidence does 
not demonstrate, that any part of his body movement is 
limited by postoperative left knee scarring.  Thus, there is 
no such residual which can be considered under Diagnostic 
Code 7805.  After consideration of the evidence, the Board 
finds that the criteria for separate 10 percent evaluations 
under Diagnostic Code 7803, 7804, and 7805 are not met.  
Likewise, a higher evaluation on the basis of left knee 
locking, or dislocation or removal of the semilunar cartilage 
is not warranted under applicable schedular criteria.

In exceptional cases where schedular evaluation is found 
inadequate, consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities" is made.  38 C.F.R. § 3.321(b)(1) (1999).  The 
governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  Id.  The Board finds no evidence of an 
exceptional disability picture in this case. The veteran has 
not recently required hospitalization for his left knee 
disability or the residual scar, nor is it shown that he 
currently requires frequent treatment for these conditions.  
In addition, the evidence does not show that the impairment 
resulting from the service-connected left knee disability and 
resultant scar interferes markedly with the veteran's 
employment.  Rather, for the reasons noted above, the Board 
concludes that the impairment resulting from the left knee 
disorder and post-traumatic arthritis, left knee, is 
adequately compensated by the 20 percent schedular evaluation 
under Diagnostic Code 5257, with the separate 10 percent 
schedular evaluation granted under Diagnostic Code 5010.  
Therefore, extraschedular consideration under 38 C.F.R. § 
3.321(b) (1999) is not warranted in this case.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996).  



...........(ORDER AND SIGNATURE LINE APPEAR ON NEXT PAGE).........


ORDER

An increased rating to 20 percent for residuals of a left 
knee injury under Code 5257, with a separate 10 percent 
schedular evaluation granted under Code 5010, is granted, 
effective from July 1, 1994, subject to the governing 
regulations applicable to the payment of monetary benefits.



		
	CHRISTOPHER P. KISSEL
	Acting Veterans Law Judge
	Board of Veterans' Appeals


 

